Citation Nr: 0635747	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-15 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from July 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.

In a June 2004 letter the veteran indicated that he no longer 
wants a Board hearing.  His request for a Board hearing is 
considered withdrawn.  38 C.F.R. § 20.704(e) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As discussed below, the Board concludes that this claim must 
be remanded on the basis of incomplete development of the 
veteran's claim and inadequate VCAA notice.

The veteran contends that he is entitled to service 
connection for PTSD.  A January 2003 VA examination report 
provides a current diagnosis of PTSD.  Such diagnosis is 
indicated as secondary to the veteran's role as an Army medic 
attending to horror situations of a small child drowning and 
an older man being hit on the highway.  

The Board notes that these stressors, which support the 
veteran's current PTSD diagnosis, are anecdotal accounts of 
civilian deaths, and as such, cannot be verified.  See Cohen 
v. Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, 
although they may be true, are not researchable. In order to 
be researched, incidents must be reported and documented.").  
However, the veteran reported other stressors in addition to 
the two mentioned above.  Specifically, he reported stressors 
related to the deaths of four friends, three of whom died 
while serving in Vietnam.  In an October 2002 statement 
regarding his claimed stressors, the veteran indicated that 
the deaths of these men, and his attendance at their 
funerals, created a feeling of imminent death when he was 
drafted, which never came to be because his orders were 
changed from Vietnam to Italy.  However, he claims that he 
continued to feel that he was supposed to die; he felt guilt 
for not being sent to Vietnam and also felt that people died 
because they came into contact with him.  

I. Stressor Development Needed

Of the deaths reported by the veteran, only one, A. W. B., 
identified in an October 2002 statement and at page 2 of the 
statement attached to the VA Form 9, occurred while the 
veteran was on active duty; the other three occurred before 
he entered service.  Thus, in considering his claim of 
service connection for PTSD, the Board may only consider Mr. 
B.'s death as a possible in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2006).

The veteran indicated in his October 2002 statement that Mr. 
A. W. B. of Holden, Missouri died while on his way to Texas 
for United States Air Force training in February 1971.  A 
review of the claims folder reveals that the RO took steps to 
verify Mr. B.'s death by searching the Vietnam Casualty 
Database.  However, according to the veteran, Mr. B. is not a 
casualty of the Vietnam Conflict.  Therefore, the Board 
concludes that a remand is necessary to continue attempts to 
verify this in-service, non-combat stressor.  The Board notes 
that the veteran reported he was granted leave to attend the 
funeral of Mr. B.  If possible, attempts should be made to 
verify if such leave was granted in addition to verifying the 
actual death.

II. Relevant Records Not Obtained

Under the Veterans Claims Assistance Act (VCAA), VA has a 
duty to assist the veteran in making reasonable efforts to 
identify and obtain relevant records in support of his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

An October 1984 VA medical record indicates that the veteran 
reported receiving counseling from a Veteran's Center in 
1981.  The veteran also indicated in an October 2002 written 
statement that he was treated by Thomas P. Wescott, D.O. for 
stress syndrome and a chronic nervous disorder beginning in 
July 1973.  There is no indication in the record that the 
veteran was asked to provide additional identifying 
information regarding the Veteran's Center or Dr. Wescott, 
nor was he asked to submit information and consent to release 
information forms.  According to 38 C.F.R. § 3.159(c)(1) 
(2006), VA has a duty to assist veteran's in obtaining 
private treatment records which may be pertinent to the 
veteran's claim.  In the present case, these private 
treatment records may assist the veteran in substantiating 
his claim for service connection; thus, it is necessary to 
obtain them.  The Board must therefore remand this appeal for 
further development.

The Board notes that the October 1984 VA medical record also 
indicates that the veteran reported receiving counseling at 
the Warrensburg VA Clinic in 1980.  Furthermore, the veteran 
indicated in his October 2002 written statement that he has 
been seeing Dr. Smith at the Kansas City VA Medical Center 
(VAMC) for treatment related to his PTSD since 1985.  
However, the claims folder only contains VA records from such 
facility for the following periods of time: September 1987 to 
June 1992; February 2002 to October 2002.  On remand, 
treatment records for the Warrensburg VA Clinic should be 
requested along with records from the Kansas City VAMC for 
June 1992 to February 2002 and October 2002 to the present.  
See 38 C.F.R. § 3.159(c)(2) (2006).

Finally, in an October 2002 written statement and at his 
January 2003 VA examination the veteran indicated that he has 
been receiving Social Security benefits for a mental health 
disability since 1985.  Seeing as the disability that is the 
basis for this award is relevant to the veteran's claim of 
service connection for PTSD, the records associated with his 
application and award of Social Security disability benefits 
should be obtained while this appeal is on remand.  See 
38 C.F.R. § 3.159(c)(2).

III. VA Examination May Be Necessary

As was previously mentioned, the January 2003 VA examiner 
provided a diagnosis of PTSD secondary to incidents that 
occurred during the veteran's service as an Army medic.  This 
diagnosis cannot support the veteran's claim to entitlement 
for PTSD because it is based on unverifiable in-service non-
combat stressors.  However, it does not appear that the 
January 2003 VA examiner considered whether the veteran's 
claimed in-service stressor regarding the death of his 
friend, Mr. B., was sufficient to produce his PTSD.  
Therefore, if and only if Mr. B.'s death is verified as 
occurring during the veteran's active service, a new VA 
examination should be provided to determine whether this 
death is sufficient to support the veteran's PTSD diagnosis.

V. Inadequate VCAA Notice

The Board observes that Dingess v. Nicholson, 19 Vet. App. 
473 (2006), is applicable to the veteran's claim of 
entitlement to service connection for PTSD.  Dingess held 
that VA must provide notice of all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice regarding the type of 
evidence necessary to establish a disability rating or 
effective date.  As these questions are involved in the 
present appeal, such notice should be provided to the veteran 
upon remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2. Contact the veteran to obtain the name 
and address of the Veteran's Center from 
which he sought treatment in 1981, as well 
as the address of Thomas P. Wescott, D.O.  
The veteran should also be asked to provide 
all dates of treatment for both providers.  
After securing the necessary release from 
the veteran, obtain these records.

3. Obtain any VA treatment records from 
the Kansas City VAMC for periods from June 
1992 to February 2002 and from October 
2002 through the present, as well as any 
VA treatment records from the Warrensburg 
VA Clinic for 1980.  A response, negative 
or positive, should be associated with the 
claims file.  Requests must continue until 
the RO determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

4. Obtain all medical and administrative 
records from the Social Security 
Administration relating to its decision 
awarding the veteran Social Security 
disability benefits.  A response, negative 
or positive, should be associated with the 
claims file.  Requests must continue until 
the RO determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

5. Make appropriate attempts to verify the 
reported 1971 death of A. W. B., 
identified in an October 2002 statement 
and at page 2 of the statement attached to 
the VA Form 9, of Holden, Missouri.  It 
should be noted that the veteran indicates 
that Mr. B. was not a casualty of the 
Vietnam Conflict.  Also, if possible, 
verify whether the veteran was granted 
leave to attend the funeral service of Mr. 
B.

6. If, and only if, the death of Mr. B. is 
verified as occurring during the veteran's 
active service, schedule him for a VA PTSD 
examination to determine whether the 
verified stressor was sufficient to 
produce PTSD.  The claims folder, 
including the list of verified stressors, 
must be sent to the examiner for review.  
A copy of this remand should also be 
provided to the examiner.  The examiner 
should indicate that he or she has 
reviewed the claims folder.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  The examiner should indicate 
whether the veteran currently has PTSD, 
and if so, whether the verified stressor 
of Mr. B.'s death was sufficient to 
produce PTSD.  The examiner is instructed 
to consider only the stressor of Mr. B.'s 
death.  The examiner should utilize the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV) 
in arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner should explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, if 
PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.

7. Readjudicate the claim of entitlement 
to service connection for PTSD following 
all necessary development.  The 
adjudication should include all evidence 
submitted by the veteran since the March 
2004 statement of the case.  If the 
benefits requested on appeal are not 
granted to the veteran's satisfaction, 
issue a supplemental statement of the case 
to the veteran and his representative, if 
any.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


